               Case 2:20-cv-01441-JAD-VCF Document 5 Filed 08/14/21 Page 1 of 3



 1
                                    UNITED STATES DISTRICT COURT
 2
                                           DISTRICT OF NEVADA
 3
 4                                                              Case No.: 2:20-cv-1441-JAD-VCF
     Carlos G. Garcia,
 5
                        Plaintiff
 6                                                                    Order Dismissing Case
     v.
 7
     Williams Gittre, et al.,
 8
                        Defendants
 9
10             Plaintiff Carlos Garcia brings this civil-rights case under § 1983 for events he alleges
                                                         1
11 occurred during his incarceration at Ely State Prison. On June 28, 2021, I ordered Garcia to file
                                         2
12 an amended complaint by July 28, 2021. I expressly warned him that his failure to timely
                                                                    3
13 comply with the order would result in the dismissal of this case. The deadline has passed, and
14 Garcia has not filed an amended complaint.
15             District courts have the inherent power to control their dockets and “[i]n the exercise of
                                                                                                 4
16 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. A
17 court may dismiss an action with prejudice based on a party’s failure to prosecute an action,
                                                                        5
18 failure to obey a court order, or failure to comply with local rules. In determining whether to
19
     1
         ECF No. 3 (complaint).
20
     2
21       ECF No. 4 (order).

22   3
         Id.
23   4
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
24   5
     See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
25 local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
   comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
26 41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
27 keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
   1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
28 1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
                                                    1
                Case 2:20-cv-01441-JAD-VCF Document 5 Filed 08/14/21 Page 2 of 3



 1 dismiss an action for lack of prosecution, failure to obey a court order, or failure to comply with
 2 local rules, the court must consider several factors: (1) the public’s interest in expeditious
 3 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
 4 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the
 5 availability of less drastic alternatives. 6
 6             I find that the first two factors—the public’s interest in expeditiously resolving the
 7 litigation and the court’s interest in managing the docket—weigh in favor of dismissing this case.
 8 The risk-of-prejudice factor also weighs in favor of dismissal because a presumption of injury
 9 arises from the occurrence of unreasonable delay in filing a pleading ordered by the court or
10 prosecuting an action. 7 The fourth factor is greatly outweighed by the factors in favor of
11 dismissal. Further, this factor is mitigated because § 1915 requires that, before docketing a
12 complaint filed by an inmate, I must identify and dismiss any claims that are frivolous,
13 malicious, fail to state a claim upon which relief may be granted, or seek monetary relief from a
14 defendant who is immune from such relief. 8 I dismissed Garcia’s federal claims because he
15 failed to plead a cognizable claim upon which relief could be granted. 9 A court’s warning to a
16 party that his failure to obey the court’s order will result in dismissal satisfies the consideration-
17 of-alternatives requirement. 10 Garcia was warned that his case would be dismissed with
18 prejudice if he failed to file an amended complaint by July 28, 2021. 11 So, Garcia had adequate
19
20
     6
21    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
     Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
22
     7
23        See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).

24   8
         See 28 U.S.C. 1915A.
25   9
      ECF No. 4 (dismissing Garcia’s state-law claims without prejudice, but without leave to amend,
     because he must sue state employees for claims under state law in state court).
26
     10
27        Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.

28   11
          ECF No. 4.
                                                         2
            Case 2:20-cv-01441-JAD-VCF Document 5 Filed 08/14/21 Page 3 of 3



 1 warning that his failure to file an amended complaint by the deadline would result in this case’s
 2 dismissal.
 3          Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED with prejudice
 4 based on Carlos Garcia’s failure to file an amended complaint in compliance with this court’s
 5 June 28, 2021, order; and
 6          The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS
 7 CASE.
 8          IT IS FURTHER ORDERED that Plaintiff’s Application for Leave to Proceed in forma
 9 pauperis (ECF. No. 1) is DENIED as moot.
10          The Court further certifies that any in forma pauperis appeal from this order would not
11 be taken “in good faith” under 28 U.S.C. § 1915(a)(3).
12
13
                                                            ________________________________
14                                                           U.S. District Judge Jennifer A. Dorsey
15                                                                          Dated: August 14, 2021

16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    3
